internal_revenue_service number release date index number -------------------------------------- -------------------------------------------- ----------------------------------------------- -------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------- id no ------------- telephone number --------------------- refer reply to cc psi b09 plr-115608-04 date date - legend date taxpayer taxpayer trust child spouse individual individual bank grandchild a grandchild b grandchild c trust 1a trust 1b trust 1c date grandchild d trust 1d date trust trust ---------------- ------------------- ------------------------- ---------------------------------------- ------------------ ----------------------- ----------------------- ------------------------ --------------------------- ---------------------------------- ------------------------------ ----------------------------------- --------------------------------------------------------------------------------------------- ---------------------- --------------------------------------------------------------------------------------------- ----------------------- --------------------------------------------------------------------------------------------- ----------------------- ---------------------- --------------------------- --------------------------------------------------------------------------------------------- ----------------------- -------------------------- ----------------------------------------------- ----------------------------------------------- this is in response to your authorized representative’s letter dated article i sec_1 of trust provides in part that spouse individual and plr-115608-04 dear ----------------- date requesting rulings on the income estate gift and generation-skipping_transfer gst tax consequences of a proposed trustee action the facts and representations submitted are summarized as follows on date taxpayer and taxpayer settlors established trust an irrevocable_trust for the benefit of the children of child and spouse individual shall be the initial co-trustees of trust settlors reserve during their lifetimes the power to appoint an independent_trustee should spouse fail refuse or cease to serve as independent_trustee however upon the death of taxpayer settlors appoint bank and its corporate successors as an independent_trustee to serve in conjunction with any other then serving trustees or to serve alone in the event there are no other then serving trustees settlors and child reserve the power during their lifetimes to appoint additional related trustees special trustees or independent trustees provided however that in no event shall settlors or child ever serve as a trustee of this trust nor shall settlors or child have the power to appoint themselves as a trustee of this trust settlors shall not have the power to remove any trustee however child while living and competent and subsequent to her death or incapacity spouse while serving as a trustee shall have the power to remove any special trustee when in their respective sole discretion the best interests of the trust and beneficiaries will be better served by the appointment of a respective successor special trustee any specific reference in this trust to a special trustee shall be in reference to individual and individual any specific reference in this trust to a related trustee shall mean any beneficiary in their capacity as a trustee of the trust any specific reference to an independent_trustee shall be in reference to a trustee who is not a special trustee or related trustee otherwise any general reference to trustee or trustees shall be in reference to an independent_trustee or a related trustee article i sec_1 provides in part that the trustees shall establish a separate trust for each child of child and spouse settlors’ grandchildren whether now living or hereafter born or adopted at the time of trust 1’s formation this included grandchild a grandchild b and grandchild c in the event any child is born to or adopted by child and spouse after the creation of trust but while child and spouse are married the trustee shall establish a separate trust for such child article ii sec_2 provides in part that the trustees may distribute so much or all of the net_income and or principal of the trust to or for the benefit of the beneficiaries as is necessary to provide for their respective health education and maintenance in accordance with their respective standard of living article ii sec_2 provides in part that if any then living child of child and plr-115608-04 article ii sec_2 provides in part that each separate trust shall terminate on the last day of the month which is twelve months after the date on which the first of the following events occur the date of death of the survivor of settlors and child or the earlier death of the respective child of child and spouse for whose benefit a_trust was established the trustees shall distribute the assets of each separate trust to the respective child of child and spouse for whose benefit such separate trust was established provided such child is then living and further subject_to the provisions of this trust agreement regarding continued trust administration of a child’s trust because of his or her age or incompetency in the event a separate trust terminates because of the prior death of a child of child and spouse each child shall have the testamentary power to appoint the principal of his or her trust to or for the benefit of a class of individuals consisting solely of his or her descendants and his or her siblings and their respective descendants in the event a child fails to exercise his or her special testamentary_power_of_appointment the trustees shall distribute the trust estate of that separate trust to the then living descendants of child and spouse per stirpes or if none to the heirs at law of each settlor spouse is below the age of years at the time the trust estate of his or her separate trust is to be distributed that trust shall not terminate instead the trustee shall continue to administer the trust estate of that separate trust for such child’s benefit with actual terminating distributions to be made as follows a if the child is below the age of years at such time the trustee shall retain all of that child’s share in trust and shall distribute that share one-third when the child attains the age of years one-half of the balance of the trust when the child attains the age of years and the remainder when the child attains the age of years b if the child has attained the age of years but is below the age of years the trustee shall distribute one-third of that share immediately to the child the remaining portion shall be retained by the trustee in trust for the child’s benefit the trustee shall distribute one-half of the balance of the trust to the child when he or she attains the age of years and the remainder when he or she attains the age of years c if the child has attained the age of years but is below the age of years the trustee shall distribute two-thirds of that share immediately to the child the remaining portion shall be retained by the trustee in trust for his or her benefit and distributed to that child when he or she attains the age of years exhibit a article ii sec_2 of trust provides in part that the successor trustees of the trust be appointed pursuant to the following provisions a in no event shall settlors ever serve as a trustee of this trust nor shall the appointment powers be interpreted to permit either settlor to serve as a trustee b should all named and or designated related trustees for any reason cease or fail to serve taxpayer while living and competent and subsequent to his death or incapacity taxpayer while living and competent shall have the continuing power to appoint a successor related trustee subsequent to the death or incapacity of both settlors child shall have the continuing power to appoint a successor related trustee subsequent to the death or incapacity of child the independent_trustee shall have the continuing power to exhibit a article iii section dollar_figure of trust provides in part that all trusts plr-115608-04 either act alone or to appoint another related trustee whichever the independent_trustee in its sole discretion shall determine c should all named and or designated special trustees for any reason cease or fail to serve taxpayer while living and competent and subsequent to his death or incapacity taxpayer while living and competent shall have the continuing power to appoint a successor special trustee subsequent to the death or incapacity of both settlors child shall have the continuing power to appoint a successor special trustee subsequent to the death or incapacity of child the independent_trustee shall have the continuing power to either act alone or to appoint another special trustee whichever the independent_trustee in its sole discretion shall determine created by this trust agreement shall in all events terminate not later than twenty-one years from and after the death of the survivor of the following persons settlors child and all beneficiaries and their descendants living on the date trust is effective or deemed created exhibit a article iii section dollar_figure of trust provides in part that it is possible that the trustee in the exercise of its discretion may find it advisable to make income and or principal distributions to the trustees of any other trust of which a beneficiary is a current beneficiary the trustee is also authorized but not directed to distribute the income and principal for a respective beneficiary to the trustees of any other trust which has been established for the benefit of that respective beneficiary and expressly prohibited from utilizing and or distributing any part of the income and or principal of the trust for settlors’ any trustee’s or any beneficiary’s parents’ legal or contractual obligation to support any lawful dependent trustee of this trust shall also be acting as a trustee of any other trust for the benefit of the same beneficiary or beneficiaries and upon substantially the same terms conditions and provisions the corporate trustee in its discretion is authorized to transfer and merge all of the assets held in this trust to and with the other such trusts and terminate this trust in no event however shall this discretionary power be construed as a power of amendment modification or appointment in the hands of the trustee trust 1c separate trusts for the benefit of grandchild a grandchild b and grandchild c respectively on date grandchild d was born and pursuant to article i sec_1 a separate trust trust 1d was established it is represented that no additions were made to trust after date pursuant to article i sec_1 trust was divided into trust 1a trust 1b and exhibit a article iii section dollar_figure of trust provides that the trustee is specifically exhibit a article iv sec_4 b of trust provides that if at any time any pursuant to exhibit a article iii section dollar_figure of trust on date the trustee of plr-115608-04 trust transferred all of the assets of trust sec_1a through trust 1d to corresponding separate trusts for each grandchild under a newly created trust trust sec_2a through 2d the dispositive provisions of trust sec_2a through 2d are identical to those contained in trust sec_1a through trust 1d trust also provided the trustee with the limited power to distribute the assets of trust to another trust for the benefit of the same beneficiaries under the same provisions as were included in trust in addition trust provided that all trusts created by the trust agreement shall in all events terminate not later than twenty-one years from and after the death of the survivor of the following persons child settlors and all beneficiaries and their descendants living on date rule_against_perpetuities provision the only changes reflected in trust pertain to the administration of the trust and include provisions relating to issues such as the appointment and removal of trustees and the management and handling of certain trust assets exhibit c sec_1 a of trust provides in part that spouse as trustee of trust may appoint co-trustees or successor trustees none of whom may be child or settlors spouse may grant any of the powers described in exhibit c sec_1 a to settlors’ grandchild who is a primary beneficiary of the separate trust at any time after he or she attains the age of notwithstanding the foregoing upon spouse’s death or incapacity and after attaining age settlors’ grandchild who is the primary beneficiary of the separate trust shall have the power to appoint co-trustees or successor trustees exhibit c sec_1 b of trust provides in part that if spouse fails or ceases to serve as trustee of any trust and if either i no trustee is appointed as provided in exhibit c sec_1 a or ii all the trustees appointed fail or cease to act as trustee grandchild a and grandchild b are appointed successor co-trustees if either of grandchild a or grandchild b fail or cease to serve as co-trustee the other of them shall serve as sole trustee notwithstanding the foregoing upon spouse’s death or incapacity and after attaining age settlors’ grandchild who is the primary beneficiary of the separate trust shall have the right to begin serving as sole trustee of his or her separate trust serving trustees may at any time appoint one or more terminating trustees none of whom may be the beneficiary spouse child or settlors or any related_or_subordinate_party pursuant to sec_672 of the code to act upon any stated contingency trustee if any shall have the discretionary power to terminate the trust or any separate trust if the continued management of the trust or any separate trust is no longer economical under the circumstances that may exist at that time the remaining property of the trust so terminated shall be distributed to or for the benefit of the beneficiary or beneficiaries of each trust in accordance with the dispositive provisions of the trust agreement exhibit c sec_1 c of trust provides in part that a majority of then exhibit a section dollar_figure of trust provides generally that the terminating it is represented that there have been no additions to trust after september plr-115608-04 the trustee of trust proposes to transfer the assets of trust sec_2a through 2d the separate trusts under trust to a newly created trust trust sec_3a through 3d trust will contain the same rule_against_perpetuities provision as contained in trust and trust generally the dispositive provisions of trust will be identical to those contained in trust with the following exceptions article ii sec_2 a of trust will provide that each separate trust shall terminate when the first of the following events occur the date of death of the respective child of child and spouse for whose benefit a separate trust was established or the date on which the terminating trustee terminates the trust article ii sec_2 b will provide that the trustee shall distribute the assets of each separate trust to the respective child of child and spouse for whose benefit such separate trust was established provided such child is then living article ii sec_2 c will provide that in the event a separate trust terminates because of the death of a child of child and spouse each child shall have the power to appoint the principal of his her trust to or for the benefit of a class of individuals consisting solely of his her descendants and his her brothers and sisters and their respective descendants pursuant to a clause in his her last will and testament revised in addition several of the administrative provisions contained in trust will be the following rulings have been requested the trustee’s exercise of its limited_power_of_appointment in trust to distribute the income and principal of the trust for each grandchild to trust the newly created successor trust for the benefit of the same grandchild does not cause trust to be subject_to the gst tax under sec_2601 the modifications of the administrative provisions contained in trust do not cause trust to be subject_to gst tax under sec_2601 the trustee’s exercise of its limited_power_of_appointment in trust to distribute the income and principal of the trust for each grandchild to a proposed newly created successor trust for the benefit of the same grandchild under trust will not cause trust to be subject_to gst tax under sec_2601 the modification of the administrative provisions under trust compared to trust do not cause trust to be subject_to gst tax under sec_2601 of the code plr-115608-04 the beneficiaries of trust will not hold a general_power_of_appointment as defined in sec_2041 or sec_2514 of the code even if such beneficiary acts as trustee or may appoint successor trustees because the trustee of each trust may only make distributions for the grandchild’s health education and maintenance which is an ascertainable_standard trust will not realize gain_or_loss under sec_1001 on the transfer of assets to trust the assets in trust will retain the same basis and holding periods under sec_1015 and sec_1223 of the code as in trust and trust trust and trust are qualified trusts so that the transfer of assets to the successor trust will not constitute an accumulation_distribution under sec_665 of the code sec_2601 imposes a tax on every generation-skipping_transfer sec_2611 defines the term generation-skipping_transfer as a taxable ruling requests distribution a taxable_termination and a direct_skip under b a of the tax_reform_act_of_1986 and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the generation-skipping_transfer_tax provisions do not apply to any generation-skipping_transfer under a_trust as defined in sec_2652 that was irrevocable on date however this exemption does not apply if additions actual or constructive are made to the trust after date date will be considered an irrevocable_trust except as provided in sec_26_2601-1 or c which relates to property includible in a grantor’s gross_estate under sec_2038 and sec_2042 judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax under sec_26_2601-1 or hereinafter referred to as an exempt trust will not cause the trust to lose its exempt status in general unless specifically provided otherwise the rules contained in sec_26_2601-1 are applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes unless specifically noted the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in sec_26_2601-1 provides rules for determining when a modification sec_26_2601-1 provides that any trust in existence on plr-115608-04 the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 provides that either- ii at the time the exempt trust became irrevocable state the terms of the governing instrument of the new or continuing the distribution of trust principal from an exempt trust to a new trust or retention of trust principal in a continuing trust will not cause the new or continuing trust to be subject_to the provisions of chapter if- i the terms of the governing instrument of the exempt trust authorize distributions to the new trust or the retention of trust principal in a continuing trust without the consent or approval of any beneficiary or court or law authorized distributions to the new trust or retention of principal in the continuing trust without the consent or approval of any beneficiary or court and trust do not extend the time for vesting of any beneficial_interest in the trust in a manner that may postpone or suspend the vesting absolute ownership or power of alienation of an interest in property for a period measured from the date the original trust became irrevocable plus a period of years plus if necessary a reasonable period of gestation for purposes of this paragraph b i a the exercise of a trustee’s distributive power that validly postpones or suspends the vesting absolute ownership or power of alienation of an interest in property for a term of years that will not exceed years measured from the date the original trust became irrevocable will not be considered an exercise that postpones or suspends vesting absolute ownership or the power of alienation beyond the perpetuities period if a distributive power is exercised by creating another power it is deemed to be exercised to whatever extent the second power may be exercised sec_26_2601-1 example provides that in grantor established an irrevocable_trust trust for the benefit of grantor’s child a a’s spouse and a’s issue at the time trust was established a had two children b and c a corporate fiduciary was designated as trustee under the terms of trust the trustee has the discretion to distribute all or part of the trust income to one or more of the group consisting of a a’s spouse or a’s issue the trustee is also authorized to distribute all or part of the trust principal to one or more trusts for the benefit of a a’s spouse or a’s issue under terms specified by the trustee in the trustee’s discretion any trust established under trust however must terminate years after the death of the last child of plr-115608-04 a to die who was alive at the time trust was executed trust will terminate on the death of a at which time the remaining principal will be distributed to a’s issue per stirpes in the trustee distributes part of trust’s principal to a new trust for the benefit of b and c and their issue the new trust will terminate years after the death of the survivor of b and c at which time the trust principal will be distributed to the issue of b and c per stirpes the terms of the governing instrument of trust authorize the trustee to make the distribution to a new trust without the consent or approval of any beneficiary or court in addition the terms of the governing instrument of the new trust do not extend the time for vesting of any beneficial_interest in a manner that may postpone or suspend the vesting absolute ownership or power of alienation of an interest in property for a period measured from the date of creation of trust extending beyond any life in being at the date of creation of trust plus a period of years plus if necessary a reasonable period of gestation therefore neither trust nor the new trust will be subject_to the provisions of chapter of the internal_revenue_code in the present case trust was established on date date is a date prior to date trust is considered irrevocable because neither sec_2038 nor sec_2042 apply further it is represented that there have been no additions made to trust after date accordingly trust is currently exempt from the gst tax under sec_26_2601-1 based on the facts submitted and the representations made the terms of trust authorize the distribution of income and or principal to a new trust without the consent or approval of any beneficiary or court in addition the terms of trust incorporate the same rule_against_perpetuities provision contained in trust and do not extend the time for vesting of any beneficial_interest therefore neither the trustee’s exercise of the power to distribute the income and principal of each trust to trust nor the modifications to the administrative provisions contained in trust cause trust to be subject_to gst tax under sec_2601 trust without the consent or approval of any beneficiary or court the terms of trust incorporate the same rule_against_perpetuities provision contained in both trust and trust and do not extend the time for vesting of any beneficial_interest therefore neither the trustee’s exercise of the power to distribute the income and principal of trust sec_2a through 2d to trust nor the modifications to the administrative provisions contained in trust cause trust to be subject_to gst tax under sec_2601 ruling_request which the decedent has at the time of his death a general_power_of_appointment created the terms of trust authorize the distribution of income and or principal to a new sec_2041 provides that to the extent of any property with respect to sec_20_2041-1 of the estate_tax regulations provides in part that the sec_2041 provides that the term general_power_of_appointment means plr-115608-04 after date or with respect to which the decedent has at any time exercised or released such a power_of_appointment by a disposition which is of such nature that if it were a transfer of property owned by the decedent such property would be includible in the decedent’s gross_estate under sec_2035 to inclusive a power which is exercisable in favor of the decedent his estate his creditors or the creditors of his estate except that a power to consume invade or appropriate property for the benefit of the decedent which is limited by an ascertainable_standard relating to the health education support or maintenance of the decedent shall not be deemed a general_power_of_appointment term power_of_appointment includes all powers which are in substance and effect powers of appointment regardless of the nomenclature used in creating the power and regardless of local property law connotations a power in a donee to remove or discharge a trustee and appoint himself may be a power_of_appointment for example if under the terms of a_trust instrument the trustee or his successor has the power to appoint the principal of the trust for the benefit of individuals including himself and the decedent has the unrestricted power to remove or discharge the trustee at any time and appoint any other person including himself the decedent is considered as having a power_of_appointment however the decedent is not considered to have a power_of_appointment if he only had the power to appoint a successor including himself under limited conditions which did not exist at the time of his death without an accompanying unrestricted power of removal similarly a power to amend only the administrative provisions of a_trust instrument which cannot substantially affect the beneficial_enjoyment of the trust property or income is not a power_of_appointment the mere power of management investment custody of assets or the power to allocate receipts and disbursements as between income and principal exercisable in a fiduciary capacity whereby the holder has no power to enlarge or shift any of the beneficial interests therein except as an incidental consequence of the discharge of such fiduciary duties is not a power_of_appointment defined in sec_2041 means any power_of_appointment exercisable in favor of the decedent his estate his creditors or the creditors of his estate except i joint powers to the extent provided in sec_20_2041-2 and sec_20_2041-3 and ii certain powers limited by an ascertainable_standard appropriate income or corpus or both for the benefit of the decedent which is limited by an ascertainable_standard relating to the health education support or maintenance of the decedent is by reason of sec_2041 not a general_power_of_appointment a power is limited by such a standard if the extent of the holder’s duty to exercise and not sec_20_2041-1 provides that a power to consume invade or sec_20_2041-1 provides that the term general_power_of_appointment as the trustee appointment succession and removal provisions and general sec_2514 provides for a similar definition of a general_power_of_appointment plr-115608-04 to exercise the power is reasonably measurable in terms of his needs for health education or support or any combination of them for gift_tax purposes and sec_25_2514-1 of the gift_tax regulations contains provisions similar to sec_20_2041-1 dispositive provisions of trust will be identical to those contained in trust in this case the settlors’ grandchildren who are the primary beneficiaries of the separate trusts under trust are permitted to serve as trustee of their respective trusts however article ii sec_2 of trust limits the trustee’s power to distribute net_income and or principal of the trust to an ascertainable_standard relating to the respective beneficiary’s health education support or maintenance in addition article i sec_1 b iii provides that neither the beneficiary spouse child nor settlors or any related_or_subordinate_party pursuant to sec_672 may serve as terminating trustee with the discretion to terminate trust or any separate trust accordingly pursuant to sec_2041 and sec_2514 the beneficiaries of trust will not possess a general_power_of_appointment ruling_request in property and under sec_61 from an interest in a_trust property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized of property shall be the sum of any money received plus the fair_market_value of the property other than money received under sec_1001 except as otherwise provided in subtitle a the entire amount of gain_or_loss determined under sec_1001 on the sale_or_exchange of property shall be recognized sec_1_1001-1 of the income_tax regulations provides that the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or loss sustained in 499_us_554 the supreme court of the united_states ruled on the elements necessary to determine that under sec_1001 a sale_or_exchange resulting in realization of gain_or_loss had occurred the court held that realization under sec_1001 required a sale exchange or other sec_61 provides that gross_income includes gains derived from dealings sec_1001 states that the amount_realized from the sale_or_other_disposition sec_1001 provides that the gain from the sale_or_other_disposition of because no exchange has occurred it is unnecessary to analyze whether the accordingly the proposed transfer of assets from trust to trust will not result plr-115608-04 disposition and in the case of an exchange the receipt of property that was materially different from the property disposed of because the transfer of assets from trust to trust was made under the authority granted to the trustee under the express terms of the trust document the beneficiaries do not acquire their interests in trust as a result of the exchange of their interests in trust but instead by reason of the exercise of the trustee’s existing authority to make distributions in further trust in addition the trustee’s additional administrative_powers do not constitute an exchange by the beneficiaries materially different standard has been satisfied in realization of gain_or_loss under sec_61 or sec_1001 ruling_request sec_1015 provides that if property is acquired by a transfer in trust other than a transfer in trust by a gift bequest or devise the basis shall be the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor on such transfer date by transfer in trust other than by transfer in trust by gift bequest or devise the basis_of_property so acquired is the same as it would be in the hands of the grantor increased by the amount of gain or decreased in the amount of loss recognized to the grantor on the transfer under the law applicable to the year in which the transfer was made if the taxpayer acquired the property by transfer in trust this basis applies whether the property be in the hands of the trustee or the beneficiary and whether acquired prior to termination of the trust and distribution of the property or thereafter held property however acquired there shall be included the period for which such property was held by any other person if under chapter of the code such property has for the purpose of determining gain_or_loss from a sale_or_exchange the same basis in whole or in part in his hands as it would have in the hands of such other person that because sec_1001 does not apply to the transfer of assets from trust to trust the basis of each asset in the hands of trust will be the same as the basis of that asset in the hands of trust immediately before the distribution in further trust sec_1223 provides that in determining the period for which a taxpayer has based upon the information submitted and representations made we conclude sec_1_1015-2 provides that in the case of property acquired after plr-115608-04 under sec_1223 as in trust ruling_request distributions by a_trust accordingly the assets transferred to trust will retain the same holding_period sec_665 through provide rules for the taxation of accumulated income sec_665 provides that for purposes of subpart d except as provided in sec_665 the term accumulation_distribution means for any taxable_year of the trust the amount by which the amounts specified in paragraph of sec_661 for such taxable_year exceed distributable_net_income for such year reduced but not below zero by the amounts specified in paragraph of sec_661 sec_661 provides that in any taxable_year there shall be allowed as a deduction in computing the taxable_income of an estate_or_trust other than a_trust to which subpart b applies the sum of any amount of income for such taxable_year required to be distributed currently including any amount required to be distributed which may be paid out of income or corpus to the extent such amount is paid out of income for such taxable_year and any other_amounts_properly_paid_or_credited_or_required_to_be_distributed for such taxable_year but such deduction shall not exceed the distributable_net_income of the estate_or_trust sec_661 provides that the amount determined under sec_661 shall be treated as consisting of the same proportion of each class of items entering into the computation of distributable_net_income of the estate_or_trust as the total of each class bears to the total distributable_net_income of the estate_or_trust in the absence of the allocation of different classes of income under the specific terms of the governing instrument sec_661 provides that no deduction shall be allowed under sec_661 in respect of any portion of the amount allowed as a deduction under sec_661 without regard to sec_661 which is treated under sec_661 as consisting of any item of distributable_net_income which is not included in the gross_income of the estate_or_trust sec_665 provides that for distributions in tax years beginning after date for purposes of subpart d in the case of a qualified_trust any distribution in any taxable_year beginning after the date of the enactment of sec_665 shall be computed without regard to any undistributed_net_income sec_665 defines qualified_trust for the purposes of sec_665 as any trust other than a a foreign_trust or except as provided in regulations a domestic_trust which at any time was a foreign_trust or b a_trust created before date unless it is established that the trust would not be aggregated with other trusts under sec_643 if such section applied to such trust plr-115608-04 sec_643 provides that for purposes of subchapter_j under regulations prescribed by the secretary two or more trusts shall be treated as one trust if such trusts have substantially the same grantor or grantors and substantially the same primary beneficiaries and a principal purpose of such trusts is the avoidance of the tax_imposed_by_chapter_1 trust created separate trusts for each of settlors’ grandchildren while each trust had the same grantors each trust had a different primary beneficiary since each trust was separately managed and administered each should be treated as a separate trust therefore based on these facts the trustee’s transfer of the principal and undistributed_income of trust into trust and subsequently into trust is not a distribution under sec_661 and subsequent distributions from the trusts will not be subject_to the accumulation_distribution rules under sec_665 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination tax consequences of the transaction under the cited provisions or under any other provisions of the code except as specifically ruled herein we express or imply no opinion on the federal this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely melissa c liquerman branch chief branch passthroughs special industries enclosure copy of letter for sec_6110 purposes
